FILED
                                 NOT FOR PUBLICATION                            AUG 15 2014

                                                                             MOLLY C. DWYER, CLERK
                         UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                                 FOR THE NINTH CIRCUIT


ROSA BUENROSTRO,                                     No. 11-73181

                   Petitioner,                       Agency No. A095-451-051

  v.
                                                     MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                   Respondent.


                          On Petition for Review of an Order of the
                              Board of Immigration Appeals

                                 Submitted August 13, 2014**

Before:           SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Rosa Buenrostro, a native and citizen of Mexico, petitions for review of a

Board of Immigration Appeals (“BIA”) order denying her motion to reopen. We

dismiss the petition for review.

              We lack jurisdiction to review the BIA’s decision not to invoke its sua


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See

Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DISMISSED.




                                        2                                11-73181